DETAILED ACTION
1.	Claims 1-20 of U.S. Application 16/812801 filed on March 9, 2020 are presented for examination.  
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on March 9, 2020 and October 6, 2021 are in compliance with provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
4.	Claim 15 is objected to because of the following informalities:  
Claim 15, lines 4-5, “bypass flow exhaust are” should be -- bypass flow exhaust area --.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 6 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, lines 8-9, “at least one additional adapter configured to electrically connect the at least one additional electrical conductor with the at least one additional electrical conductor.”  It is not clear if the additional electrical conductor should be connected to itself or another additional electrical conductor.  The examiner will interpret as -- at least one additional adapter configured to electrically connect the at least one additional electrical conductor with the at least one additional electrical connector --.
Regarding claim 16, lines 8-9, “at least one additional adapter configured to electrically connect the at least one additional electrical conductor with the at least one additional electrical conductor.”  It is not clear if the additional electrical conductor should be connected to itself or another additional electrical conductor.  The examiner will interpret as -- at least one additional adapter configured to electrically connect the at least one additional electrical conductor with the at least one additional electrical connector --.
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1-5, 7, 11-14, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klemen et al (Klemen) (U.S. PGPub No. 20170335795).
Regarding claim 1, Klemen teaches (see figs. 2, 6 and 7 below) a tail cone assembly (see annotated fig. 7 below) comprising: a generator housing (116, 112) having an electrical connector (62), the generator housing (116, 112) defining a longitudinal axis (¶ 59 to ¶ 61; ¶ 47); 
a first casing (see annotated fig. 6 below) arranged radially outward from the generator housing (116, 112) relative to the longitudinal axis; a second casing (see annotated fig. 6 below) arranged radially outward from the first casing (see annotated fig. 6 below) relative to the longitudinal axis (¶ 59 to ¶ 61; ¶ 47; ¶ 69); 
a hollow strut (56) extending radially between the first casing (see annotated fig. 6 below) and the second casing (see annotated fig. 6 below) and defining an interior cavity, the hollow strut (56) located circumferentially relative to the longitudinal axis at a location radially aligned with the electrical connector (62) of the generator housing (116, 112) (fig. 6; ¶ 47; ¶ 69 to ¶ 71); 
an electrical conductor (64) arranged within the interior cavity of the hollow strut (56) (¶ 47); 
and an adapter (184) configured to electrically connect the electrical conductor (64) with the electrical connector (62) of the generator housing (116, 112) (¶ 67; ¶ 72).

    PNG
    media_image1.png
    404
    708
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    599
    764
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    803
    641
    media_image3.png
    Greyscale

Regarding claim 2/1, Klemen teaches (see figs. 2, 6 and 7 above) the adapter (184) is arranged within the interior cavity of the hollow strut (56) (fig. 6; ¶ 67; ¶ 72).
Regarding claim 3/1, Klemen teaches (see figs. 2, 6 and 7 above) an electric generator (38) installed within the generator housing (116, 112) (¶ 45).
Regarding claim 4/1, Klemen teaches (see figs. 2, 6 and 7 above) the electrical conductor (62) is a three-phase electrical conductor having three wires (¶ 47; ¶ 65 to ¶ 72).
Regarding claim 5/4/1, Klemen teaches (see figs. 2, 6 and 7 above) the electrical connector (62) comprises three electrical pins (182); and the adapter (184) comprises three bus bars arranged to each connect one of the three wires (64) to one of the three electrical pins (182) (¶ 67 to ¶ 68).
Regarding claim 7/1, Klemen teaches (see figs. 2, 6 and 7 above and fig. 3 below) a bracket (166) configured to fixedly attach the adapter (184) to the generator housing (116, 112) (¶ 65 to ¶ 68).

    PNG
    media_image4.png
    830
    568
    media_image4.png
    Greyscale

Regarding claim 11, Klemen teaches (see figs. 2, 3, 6 and 7 above) a gas turbine engine (Abstract, ¶ 2) comprising 
a low spool shaft (32) arranged along an engine longitudinal axis (¶ 44 to ¶ 46); and 
a tail cone (see annotated fig. 7 above) assembly comprising: a generator housing (116, 112) having an electrical connector (62), the generator housing (116, 112) defining a longitudinal axis aligned with the engine longitudinal axis (¶ 59 to ¶ 61; ¶ 47); 
a first casing (see annotated fig. 6 above) arranged radially outward from the generator housing (116, 112) relative to the longitudinal axis; a second casing (see annotated fig. 6 above) arranged radially outward from the first casing (see annotated fig. 6 above) relative to the longitudinal axis (¶ 59 to ¶ 61; ¶ 47; ¶ 69); 
a hollow strut (56) extending radially between the first casing (see annotated fig. 6 above) and the second casing (see annotated fig. 6 above) and defining an interior cavity, the hollow strut (56) located circumferentially relative to the longitudinal axis at a location radially aligned with the electrical connector (62) of the generator housing (116, 112) (fig. 6; ¶ 47; ¶ 69 to ¶ 71); 
an electrical conductor (64) arranged within the interior cavity of the hollow strut (56) (¶ 47); and 
an adapter (184) configured to electrically connect the electrical conductor (64) with the electrical connector (62) of the generator housing (116, 112) (¶ 67; ¶ 72).
Regarding claim 12/11, Klemen teaches (see figs. 2, 3, 6 and 7 above) an electric generator (38) installed within the generator housing (116, 112), wherein the electric generator (38) is operably connected to the low spool shaft (32) (¶ 44 to ¶ 46).
Regarding claim 13/11, Klemen teaches (see figs. 2, 3, 6 and 7 above) the adapter (184) is arranged within the interior cavity of the hollow strut (56) (fig. 6; ¶ 67; ¶ 72).
Regarding claim 14/11, Klemen teaches (see figs. 2, 3, 6 and 7 above) the electrical conductor (62) is a three-phase electrical conductor having three wires (¶ 47; ¶ 65 to ¶ 72).
Regarding claim 19/11, Klemen teaches (see figs. 2, 3, 6 and 7 above) a bracket (166) configured to fixedly attach the adapter (184) to the generator housing (116, 112) (¶ 65 to ¶ 68).
Regarding claim 20/11, Klemen teaches (see figs. 2, 3, 6 and 7 above) a tail cone (see annotated fig. 7 above) arranged with the generator housing (116, 112) positioned within the tail cone (fig. 7; ¶ 59; ¶ 60).
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 6, 8-10, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Klemen in view of Bouiller et al (Bouiller) (U.S. PGPub No. 20070217905).
Regarding claim 6/1 (as best understood see 112b rejection above), Klemen teaches the device of claim 1 but does not explicitly teach at least one additional hollow strut extending radially between the first casing and the second casing and defining an interior cavity, the at least one additional hollow strut located circumferentially relative to the longitudinal axis at a location radially aligned with at least one additional electrical connector of the generator housing: at least one additional electrical conductor arranged within the interior cavity of the at least one additional hollow strut: and at least one additional adapter configured to electrically connect the at least one additional electrical conductor with the at least one additional electrical conductor.
However, Bouiller teaches (see fig. 2 and 4 below) one additional hollow strut (12) extending radially between the first casing (42) and the second casing (see annotated fig. 2 below) and defining an interior cavity, the at least one additional hollow strut (12) located circumferentially relative to the longitudinal axis at a location radially aligned with at least one additional electrical connector (76) of the generator housing (28) (Abstract; ¶ 39 to ¶ 43; ¶ 32; ¶ 33);
at least one additional electrical conductor (88) arranged within the interior cavity of the at least one additional hollow strut (12); and at least one additional adapter (see annotated fig. 4 below) configured to electrically connect the at least one additional electrical conductor (88) with the at least one additional electrical connector (76) (Abstract; ¶ 42 to ¶ 45) in order to provide improved protection for electrical cables (Bouiller, ¶ 56; ¶ 11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Klemen and provide at least one additional hollow strut extending radially between the first casing and the second casing and defining an interior cavity, the at least one additional hollow strut located circumferentially relative to the longitudinal axis at a location radially aligned with at least one additional electrical connector of the generator housing: at least one additional electrical conductor arranged within the interior cavity of the at least one additional hollow strut: and at least one additional adapter configured to electrically connect the at least one additional electrical conductor with the at least one additional electrical connector as taught by Bouiller in order to provide improved protection for electrical cables (Bouiller, ¶ 56; ¶ 11).
Regarding claim 8/1, Klemen teaches the device of claim 1 but does not explicitly teach the adapter comprises an adapter body and an adapter cover.
However, Bouiller teaches (see fig. 4 below) the adapter (see annotated fig. 4 below) comprises an adapter body (84) and an adapter cover (see annotated fig. 4 below) (¶ 43; ¶ 44) in order to provide a leaktight structure (Bouiller, ¶ 7; ¶ 8).

    PNG
    media_image5.png
    449
    764
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    527
    770
    media_image6.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Klemen and provide the adapter comprises an adapter body and an adapter cover as taught by Bouiller in order to provide a leaktight structure (Bouiller, ¶ 7; ¶ 8).
Regarding claim 9/8/1, Klemen in view of Bouiller teaches the device of claim 8 but does not explicitly teach the adapter body is configured to directly connect to the generator housing.
However, Bouiller further teaches (see fig. 4 above) the adapter body (84) is configured to directly connect to the generator housing (28) (fig. 2; ¶ 31; ¶ 33; ¶ 43; ¶ 44) in order to provide a leaktight structure (Bouiller, ¶ 7; ¶ 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Klemen in view of Bouiller and provide the adapter body is configured to directly connect to the generator housing as further taught by Bouiller in order to provide a leaktight structure (Bouiller, ¶ 7; ¶ 8).
Regarding claim 10/8/1, Klemen in view of Bouiller teaches the device of claim 8 but does not explicitly teach the adapter body and the adapter cover are electrically insulating.
However, Bouiller further teaches (see fig. 4 above) the adapter body (84) and the adapter cover (see annotated fig. 4 above) are electrically insulating in order to provide a leaktight structure (Bouiller, ¶ 7; ¶ 8).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Klemen in view of Bouiller and provide the adapter body and the adapter cover are electrically insulating as further taught by Bouiller in order to provide a leaktight structure (Bouiller, ¶ 7; ¶ 8).
Regarding claim 15/11, Klemen teaches the device of claim 11 but does not explicitly teach a third casing arranged radially outward from the second casing relative to the longitudinal axis, wherein a space between the first casing and the second casing is a core flow exhaust area and a space between the second casing and the third casing is a bypass flow exhaust are.
However, Bouiller teaches (see fig. 1 below) a third casing (see annotated fig. 1 below) arranged radially outward from the second casing (see annotated fig. 1 below) relative to the longitudinal axis, wherein a space between the first casing (42) and the second casing (see annotated fig. 1 below) is a core flow exhaust area (14) and a space between the second casing (see annotated fig. 1 below) and the third casing (see annotated fig. 1 below) is a bypass flow exhaust are (16) (¶ 29; ¶ 33; ¶ 40) in order to provide a leaktight structure and prevent oil entry into generator components (Bouiller, ¶ 7; ¶ 8; ¶ 40).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Klemen and provide a third casing arranged radially outward from the second casing relative to the longitudinal axis, wherein a space between the first casing and the second casing is a core flow exhaust area and a space between the second casing and the third casing is a bypass flow exhaust are as taught by Bouiller in order to provide a leaktight structure and prevent oil entry into generator components (Bouiller, ¶ 7; ¶ 8; ¶ 40).

    PNG
    media_image7.png
    727
    598
    media_image7.png
    Greyscale



Regarding claim 16/11 (as best understood see 112b rejection above), Klemen teaches the device of claim 11 but does not explicitly teach at least one additional hollow strut extending radially between the first casing and the second casing and defining an interior cavity, the at least one additional hollow strut located circumferentially relative to the longitudinal axis at a location radially aligned with at least one additional electrical connector of the generator housing: at least one additional electrical conductor arranged within the interior cavity of the at least one additional hollow strut: and at least one additional adapter configured to electrically connect the at least one additional electrical conductor with the at least one additional electrical conductor.
However, Bouiller teaches (see fig. 2 and 4 above) one additional hollow strut (12) extending radially between the first casing (42) and the second casing (see annotated fig. 2 below) and defining an interior cavity, the at least one additional hollow strut (12) located circumferentially relative to the longitudinal axis at a location radially aligned with at least one additional electrical connector (76) of the generator housing (28) (Abstract; ¶ 39 to ¶ 43; ¶ 32; ¶ 33);
at least one additional electrical conductor (88) arranged within the interior cavity of the at least one additional hollow strut (12); and at least one additional adapter (see annotated fig. 4 below) configured to electrically connect the at least one additional electrical conductor (88) with the at least one additional electrical connector (76) (Abstract; ¶ 42 to ¶ 45) in order to provide improved protection for electrical cables (Bouiller, ¶ 56; ¶ 11).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Klemen and provide at least one additional hollow strut extending radially between the first casing and the second casing and defining an interior cavity, the at least one additional hollow strut located circumferentially relative to the longitudinal axis at a location radially aligned with at least one additional electrical connector of the generator housing: at least one additional electrical conductor arranged within the interior cavity of the at least one additional hollow strut: and at least one additional adapter configured to electrically connect the at least one additional electrical conductor with the at least one additional electrical connector as taught by Bouiller in order to provide improved protection for electrical cables (Bouiller, ¶ 56; ¶ 11).
11.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Klemen in view of Kupiszewski et al (Kupiszewski) (U.S. PGPub No. 20180050806).
Regarding claim 17/11, Klemen teaches (see figs. 2, 3, 6 and 7 above) at least one additional hollow strut (56) extending radially between the first casing (see annotated fig. 6 above) and the second casing (see annotated fig. 6 above) and defining an interior cavity, the at least one additional hollow strut (56) located circumferentially relative to the longitudinal axis (¶ 47; ¶ 69 to ¶ 71). 
Klemen does not explicitly teach the at least one additional hollow strut located radially aligned with a fluid connector of the generator housing: and at least one fluid line connected to the fluid connector and passing through the at least one additional hollow strut.
However, Kupiszewski teaches (see fig. 4 below) the at least one additional hollow strut (260) located radially aligned with a fluid connector (see annotated fig. 4 below) of the generator housing (268): and at least one fluid line (282) connected to the fluid connector (see annotated fig. 4 below) and passing through the at least one additional hollow strut (260) (¶ 44) in order to provide improved cooling efficiency (Kupiszewski, ¶ 44; ¶ 46).

    PNG
    media_image8.png
    714
    731
    media_image8.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Klemen and provide the at least one additional hollow strut located radially aligned with a fluid connector of the generator housing: and at least one fluid line connected to the fluid connector and passing through the at least one additional hollow strut as taught by Kupiszewski in order to provide improved cooling efficiency (Kupiszewski, ¶ 44; ¶ 46).
Regarding claim 18/17/11, Klemen in view of Kupiszewski teaches the device of claim 17 but does not explicitly teach the at least one fluid line is one of an oil input line, an air input line, and an oil scavenge line. 
However, Kupiszewski further teaches (see fig. 4 above) the at least one fluid line (282) is one of an oil input line, an air input line, and an oil scavenge line (in this case an oil input line or oil scavenge line, see ¶ 44) in order to provide improved cooling efficiency (Kupiszewski, ¶ 44; ¶ 46).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Klemen and provide the at least one fluid line is one of an oil input line and an oil scavenge line as taught by Kupiszewski in order to provide improved cooling efficiency (Kupiszewski, ¶ 44; ¶ 46).
Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Hughes (U.S. PGPub No. 20220049648) teaches a starter generator located within a sump region of a turbofan engine and coupled to an adapter shaft. The adapter shaft rotationally coupled to the high pressure shaft, forward of a high pressure shaft bearing, and secured by a spanner nut. The engine makes use of two pluralities of electrical conductors, the first extends through an electrical conduit defined by a forward strut extending from the sump region to the outward casing, the second extends axially away from the electric starter. Each of the first plurality of electrical conductors makes reversible contact with a respective one of the second plurality of electrical conductors via an elbow/pin connector, producing a tight turn in area of limited space.
Miller (U.S. PGPub No. 20200063606) teaches a method is provided for maintaining a gas turbine engine installed on an aircraft, the gas turbine engine including an electric machine mounted at least partially inward of a core air flowpath of the gas turbine engine. The method includes removing a rotor mount connecting a rotor of the electric machine to a rotary component of the gas turbine engine; removing a stator mount connecting a stator of the electric machine to a stationary component of the gas turbine engine; and removing in situ the electric machine.
Menheere (U.S. Patent No. 8829702) a gas turbine engine including high and low pressure shafts, an electromechanical device having a rotor and a stator coupled such that the rotor is rotatable with respect to the stator, the rotor having a device gear secured thereto, the device being secured to a support structure in a bearing housing forming part of a bearing assembly supporting a portion of the low pressure shaft extending in proximity of the high pressure shaft and of the shaft gear, and a coupling idle gear secured for rotation about a stationary gear support mounted in the bearing housing, the idle gear being in toothed engagement with the shaft gear and with the device gear. An electromechanical device assembly for a gas turbine engine and a method of operating an electromechanical device are also provided.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Primary Examiner, Art Unit 2834